443 F.2d 382
UNITED STATES of America, Appellee,v.Juan MATOS, a/k/a "Tony," Appellant.
No. 978.
Docket 71-1152.
United States Court of Appeals, Second Circuit.
Argued June 4, 1971.
Decided June 4, 1971.

Appeal from judgment of conviction of the United States District Court for the District of Connecticut, T. Emmet Clarie, Judge, of violation of 21 U.S.C. § 174, 26 U.S.C. §§ 4704(a), 4705(a).
F. Mac Buckley, Asst. U. S. Atty. (Stewart H. Jones, U. S. Atty., for District of Connecticut, of counsel), for appellee.
M. Donald Cardwell, Hartford, Conn. (James N. Egan, Hartford, Conn., of counsel), for appellant.
Before CLARK, Associate Justice,* and SMITH and ANDERSON, Circuit Judges.
PER CURIAM:


1
We affirmed from the bench the conviction of appellant in the United States District Court for the District of Connecticut, T. Emmet Clarie, Judge.



Notes:


*
 Sitting by designation